Lewis, Ch. J.
(dissenting). Our dissent from the decision about to be made has as its basis the following facts:
The plaintiff Hornblower & Weeks, a partnership, holds under a contract as pledgee certain securities of value in excess of $30,000 which on April 8,1926, and thereafter until September 24, 1952, were the property of the defendant Bussell T. Sherwood (hereinafter referred to as Sherwood). On the date last mentioned Sherwood assigned to his wife, the defendant Eleanor B. Sherwood, all of his right, title and interest in his contract as pledgor with the plaintiff. Meantime, on October 30, 1931, the Sheriff of New York County served upon the plaintiff a certified copy of a Supreme Court order directing Sherwood to show cause why he should not be adjudged in contempt for his refusal to appear before a joint legislative committee appointed to investigate the administration and conduct of various departments of the City of New York, and directing further that property in the amount of $100,000 within the State of New York be levied upon and seized by the Sheriff, and held to satisfy any judgment that might be rendered against Sherwood in the contempt proceeding. On January 5, 1932, the Sheriff of New York County served upon plaintiff a certified copy of a Supreme Court order dated January 4,1932, made in accord with section 406-a of the Civil Practice Act, adjudging Sherwood in contempt for refusal to appear before the legislative committee mentioned above, ordering him to pay a fine of $50,000, and directing that, in the event of his failure to make such payments, such fine be satisfied out of any property seized and levied upon in accord with the Supreme Court order dated October 30, 1931. Thereafter, on January 13, 1932, the Sheriff made demand on plaintiff that it turn over to bim all property or money belonging to Sherwood then in its possession. The plaintiff did not then comply with that demand, nor has it since turned over to the Sheriff any money or property belonging to Sherwood, although it has been advised of the assignment men*216tioned above made by Sherwood to his wife. Instead, the plaintiff has instituted the present interpleader action in which it makes no claim to Sherwood’s property which it holds as pledgee, except for its counsel fees, its disbursements, its costs and any expense connected with its transfer of stocks to the person adjudged herein to be entitled thereto. The judgment sought herein by the plaintiff is that the court determine and enforce the right, title and interest of the various defendants whose interests are adverse.
We thus reach a consideration of the legal consequences of the following additional facts: Although, as we have seen, the plaintiff has failed to comply with the Supreme Court order which demanded that it turn over to the Sheriff the property of Sherwood which it holds as pledgee, the Sheriff — whose duty it was in 1932 and thereafter, under court order, to levy upon and seize such property — has taken no steps to gain possession thereof and has since made no effort to that end.
Thus was the contempt proceeding dormant for a period in excess of twenty years, until December 11, 1952, when the plaintiff instituted the present interpleader action. It is that quiescent period in excess of twenty years which, in our view, makes applicable the following provisions of section 44 of the Civil Practice Act: “ A final judgment or decree for a sum of money or directing the payment of a sum of money, rendered in a court of record within the United States or elsewhere, or a judgment of a court of this state not of record docketed in a county clerk’s office upon a transcript filed therein pursuant to law, is presumed tote paid and satisfied after the expiration of twenty years from the time when the party recovering it was first entitled to a mandate to enforce it. This presumption is conclusive, except as against a person, who within twenty years from that time makes a payment or acknowledges an indebtedness of some part of the amount recovered by the judgment or decree, or his heir or personal representative, or a person whom he otherwise represents. Such an acknowledgment must be in writing and signed by the person to be charged thereby * * * ” (emphasis supplied).
We agree with the statement in the majority’s opinion that ‘ ‘ The proceeding resulting in the order of January 4, 1932, was *217a civil special proceeding resulting in a final order.” We do not agree with the majority’s position that the time limitation of twenty years contained in section 44 of the Civil Practice Act applies only against a “ judgment or decree,” ánd does not bar the enforcement of the order of January 4, 1932.
After a long succession of enactments, by which the bases for time limitations affecting litigation of various types has been changed from common-law to statutory rules, the Legislature finally brought together in article 2 of the Civil Practice Act a complete scheme of time limitations applicable to all civil remedies. The scope of article 2 is defined in section 10 (formerly Code Civ. Pro., § 414) which provides in part: “10. Application of article. The provisions of this article apply and constitute the only rules of limitation applicable to a civil action or special proceeding * * There follows in section 10 — after two exceptions not relevant to our present problem — “ The word ‘ action ’ contained in this article is to be construed, when it is necessary so to do, as including a special proceeding or any proceedimg therein or in an action.” (Emphasis supplied, and see Conyngham v. Duffy, 125 N. Y. 200, 202; Matter of Rogers, 153 N. Y. 316, 321.)
It is also of interest to note that to assure completeness in its statutory fixation of time limitations applicable to legal remedies, the Legislature — after prescribing limits applicable to a wide field of remedies — has provided in section 53 of article 2: “ Limitation where none specially prescribed. An action, the limitation of which is not specifically prescribed in this article, must be commenced within ten years after the cause of action accrues.”
Thus, if the twenty-year Statute of Limitations is not applicable to the present case, it would seem that the omnibus ten-year statute would apply.
As a counsel of caution in the realm of statutory construction Mr. Justice Cardozo, writing for the court in Van Beeck v. Sabine Towing Co. (300 U. S. 342, 351) reminded us that “ ‘ The Legislature has the power to decide what the policy of the law shall be, and if it has intimated its will, however indirectly, that will should be recognized and obeyed.’ ” That statement is in accord with this court’s admonition (per Pound, J.) in Matter *218of City of New York (Elm St.) (239 N. Y. 220, 225): “The statute [of limitations] is one of repose. The court may not pervert its purpose in order to avert an unjust result.”
Beading section 44 of the Civil Practice Act in the light of section 10 (id., quoted supra), we find statutory warrant for our conclusion that, when the period of twenty years had elapsed after service upon the plaintiff of the Supreme Court order of January 4, 1932, without further legal action by the Sheriff during that twenty-year period to enforce that order, section 44 became legally effective to bar such enforcement.
Accordingly, we dissent and vote to reverse the judgment and to deny the motions made on behalf of the People of the State of New York. The matter should be remanded to Special Term with directions to cause delivery to the appellant of property now in possession of the plaintiff to which the appellant may be legally entitled, with costs to plaintiff in all courts and its expenses incident to such delivery payable out of the property held by the plaintiff as pledgee, or its proceeds.
Desmond and Fuld, JJ., concur with Conway, J.; Froessel, J., concurs for affirmance in separate memorandum; Lewis, Ch. J., dissents in opinion in which Dye and Van Voorhis, JJ., concur.
Judgment affirmed.